Citation Nr: 1748430	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disorder. 

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right ear disorder.

5.  Entitlement to service connection for bilateral upper and lower extremity neuropathy, to include as related to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from 
October 2011 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and Muskogee, Oklahoma, respectively.  Jurisdiction over these matters is with the RO in Denver, Colorado.  

In August 2017, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado, and a transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral upper and lower extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 2017, the Veteran testified at his Board hearing that he wishes to withdraw his service connection claim for a right ear disorder. 

2.  In a June 1969 rating decision, the claim of entitlement to service connection for a bilateral ankle disorder was denied because the Veteran's preexisting bilateral ankle injury was not aggravated in service.

3.  The evidence added to the record since the June 1969 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a bilateral ankle disorder.

4.  The Veteran's preexisting bilateral ankle disability was aggravated by active military service.

5.  The Veteran's back disorder was related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement service connection for a right ear disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The June 1969 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  As the evidence received subsequent to the June 1969 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a bilateral ankle disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

4.  The criteria for entitlement to service connection for a preexisting bilateral ankle disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, in an August 2017 hearing before the undersigned Veterans Law Judge, the Veteran requested that his claim for entitlement to service connection for a right ear disorder be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw this claim and further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over this claim and, as such, must dismiss the appeal as to this issue.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case, the Veteran is claiming entitlement to service connection for a bilateral ankle disorder.  This claim was previously denied by the RO in June 1969 on the basis that it was a preexisting injury and was not aggravated by service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the June 1969 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new private treatment records and other medical evidence, including opinions from VA examiners which raise the possibility that his condition was aggravated by active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that the Veteran's preexisting bilateral ankle disorder may have been aggravated by his active duty service.  Therefore, the claim should be reopened on this basis.


Service Connection

The Veteran is claiming entitlement to service connection for a back disorder, and a preexisting bilateral ankle disorder that he asserts was aggravated by active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In cases of preexisting disorders and aggravation, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the disease or injury existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

If the disorder is noted upon entry into service, the Veteran has the burden of establishing aggravation by showing that the preexisting disorder has increased in severity as a result of active duty service.  See 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On the other hand, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

If such an increase in severity is shown, it is presumed to have been aggravated absent clear and unmistakable evidence that the increase in disability is due to the natural progression of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

As an initial matter, the evidence, including the Veteran's own statements, reflect that he had a bilateral ankle disorder prior entrance into active duty.  Specifically, the Veteran's November 1967 entrance examination reports an ankle disability.  Further, the records from Charleston General Hospital indicate that the Veteran was treated from 1965-1967 for a right foot and ankle fracture that caused repeated bilateral ankle sprains.  Therefore, the presumption of soundness does not attach to the Veteran's ankle disorder.  See Wagner at 1096 (2004).  

However, while the Veteran's bilateral ankle disorder preexisted service, the evidence of record indicates that his disorder was aggravated by active service.  Specifically, the service treatment records in conjunction with the Veteran's credible statements indicate that the Veteran experienced at least 18 ankle sprains during service and sought treatment on numerous occasions for his ankles.  Further, the records report that the Veteran's ankles became "unstable" during service, and as a result, he was put on a permanent profile to limit his physical activities.  Moreover, he also needed to have his MOS changed to a less physical demanding job as a clerk/typist.  Additionally, the post-service evidence includes opinions from the Veteran's treating physicians that indicate his bilateral ankle condition worsened during service.  

Next, there is no clear and convincing evidence that the Veteran's condition was due to the natural progression of the disease.  In arriving at this conclusion, the Board acknowledges that the negative evidence includes a June 2015 VA examiner's report which states the increase in severity to the Veteran's bilateral ankle disorder was due to the normal progression of the disorder.  Nevertheless, the Board concludes that this opinion does not amount to clear and convincing evidence that the worsening of the disorder was merely due to the natural progression of the disorder.  As mentioned above, the Veteran sought treatment during active duty service on a number of occasions and sustained numerous ankle sprains, and his claims of injuries due to his physical activity are consistent with his in-service duties. 

With respect to the Veteran's back disorder, while there is evidence in the record to suggest that the Veteran's back disorder may have preceded his active duty service, there is no actual evidence from prior to service that would constitute clear and unmistakable evidence.  Specifically, the evidence includes a record from the Veteran's treating physician that reports a pre-service back injury that caused a "contusion and sprain of the lumbar muscles," and a note in the November 1967 entrance examination that the Veteran had prior "treatment for back injuries."  Nevertheless, while the Veteran had previous back symptoms, he was not diagnosed with any back related disorder, nor did he present with any back symptoms upon entrance into active duty.  Therefore, the Board will accept that there was no back disability prior to service.

Next, it is also apparent that the Veteran's back disorder had its onset in service, as the service treatment records in conjunction with the credible statements from the Veteran reflect that he had a back injury in service that caused severe pain and physical limitations.  Further, the medical evidence reports that the Veteran had back pain since he left active duty.  Specifically, the Veteran complained of back pain and tenderness to the March 1969 VA examiner - which was less than one month after service.  Moreover, the private and VA treatment records report a history of back pain since service.  

Therefore, the Board concludes that the weight of the evidence supports service connection for the Veteran's bilateral ankle and back disorders, or at the very least, the evidence is in equipoise, and service connection should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

The issue of entitlement to service connection for a right ear disorder is dismissed without prejudice.

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a bilateral ankle disorder is granted, and the claim is reopened.

Service connection for a bilateral ankle disorder is granted.

Service connection for a back disorder is granted.


REMAND

The Veteran asserts that his bilateral upper and lower extremity neuropathy is related to active duty, to include exposure to toxic herbicides and his service-connected back disability.  

Here, while the evidence indicates that the Veteran was physically present in the Republic of Vietnam, the medical evidence does not indicate that he had a diagnosis of early peripheral neuropathy or that his neuropathy manifested to a degree of 10 percent or more within one year of service.  See 38 C.F.R. § 3.307 and 3.309.  Nevertheless, service connection may be established when there is proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Board notes that the Veteran was provided with a VA examination in June 2015 to assess his neuropathy.  However, while the examiner diagnosed him with idiopathic neuropathy with an unknown etiology, he failed to adequately address or discuss any relationship between the Veteran's exposure to toxic herbicides or his service-connected disabilities.  Consequently, the Board finds the VA examination to be inadequate.  Additionally, the Veteran has produced numerous opinions from his treating medical providers to indicate that there may be a relationship between his neuropathy and Agent Orange exposure and/or his back disorder.  

As such, a remand is necessary in order to obtain a new medical opinion to address and discuss the etiology of the Veteran's bilateral upper and lower neuropathy.  See 38 C.F.R. § 4.59 (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Denver, Colorado, since June 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  The Veteran's claims file should be returned to the examiner who conducted the June 2015 VA examination (or if unavailable, a comparably qualified examiner) in order to obtain an addendum opinion regarding the etiology of the Veteran's diagnosed neuropathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide an opinion as to whether it is:

(a) At least as likely as not (50 percent or greater probability) that the Veteran's neuropathy is etiologically related to his active duty service, to include his toxic herbicide exposure.  In so opining, the examiner is advised that the Board is cognizant that there is no VA presumption of service connection for neuropathy (unless diagnosed as early onset peripheral neuropathy) as due to herbicide exposure.  

(b) At least as likely as not (50 percent or greater probability) that the Veteran's neuropathy is etiologically related to his service-connected ankle and back disorders.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


